ACCEPTED
                                                                                        05-14-01029-CR
                                                                              FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                  2/16/2015 12:02:58 PM
                                                                                             LISA MATZ
                                                                                                 CLERK

                               No. 05-14-01029-CR

                                                                  FILED IN
                                                           5th COURT OF APPEALS
COREY LEE HOBBS                            §     IN THE COURT DALLAS,    TEXAS
                                                                OF APPEALS
                                                           2/16/2015 12:02:58 PM
V.                                         §       FOR THE FIFTH    DISTRICT
                                                                  LISA MATZ
                                                                    Clerk
STATE OF TEXAS                             §            OF TEXAS AT DALLAS

        FIRST MOTION FOR AN EXTENSION OF TIME TO FILE
                      APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW, the Appellant, and requests this Court extend the time for

filing an opening brief from February 15, 2015 to March 17, 2015, pursuant to

Texas Rules of Appellate Procedure 10.5(b) and 38.6(d).

(A)   The deadline for filing Appellant’s brief is currently February 15, 2015.

(B)   The length of extension sought is thirty (30) days.

(C)   The facts relied on to reasonably explain the need for an extension include

the undersigned having filed briefs in the following cases since the brief was

ordered filed, and continuous work on other pending cases:

Case No. 05-14-00954-CR, Barbara Kennedy Ward v. State; and

Case No. 05-14-01230-CR, Quincy Paul Reed v. State.

(D)   Appellant has not requested or been granted any previous extensions.

      WHEREFORE, Appellant requests this Court extend Appellant’s deadline to

file an opening brief to March 17, 2015.
                                               Respectfully submitted,


                                               /s/ Riann C. Moore
Lynn Pride Richardson                          Riann C. Moore
Chief Public Defender                          Assistant Public Defender
Dallas County, Texas                           State Bar No. 24050279
                                               Frank Crowley Courts Building
                                               133 N. Riverfront Blvd., LB-2
                                               Dallas, Texas 75207-4399
                                               (214) 653-3550 (phone)
                                               (214) 653-3539 (fax)

                        CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the foregoing brief was served on
Michael Casillas, Dallas County Criminal District Attorney’s Office (Appellate
Division), 133 N. Riverfront Blvd., B-19, 10th Floor, Dallas, Texas, 75207, by
electronic service on February 16, 2015.

                                               /s/ Riann C. Moore
                                               Riann C. Moore




                                      2